internal_revenue_service number info release date index number mar attention dear this letter responds to your inquiry dated date to mr floyd williams national director of legislative affairs internal_revenue_service irs which includes correspondence from your constituent is concerned that a dyed_diesel_fuel inspection of his diesel fueled pick-up truck by an irs diesel compliance officer violated his fourth_amendment right to freedom from unreasonable search and seizure the internal_revenue_code irc authorizes the irs to detain any container which contains or may contain any taxable_fuel for the purpose of determining the amount or composition of the fuel the statutory penalty for refusing to allow an inspection is dollar_figure sec_4083 and c the manufacturers and retailers excise_taxes regulations regulations provide that officers or employees of the irs may detain any vehicle for the purpose of inspecting its fuel tank detainment will be either on the premises under inspection or at a designated inspection site a designated inspection site is any state highway inspection station weigh station agricultural inspection station mobile station or other location designated by the commissioner of the irs to be used as a fuel inspection site a designated inspection site will be identified as a fuel inspection site regulations sec_48_4083-1 and b in 985_fsupp_206 d mass the court explained that the congress enacted sec_4083 to combat the tax_evasion that results from the illegal use of fuel on which tax has not been paid in order to deter this type of tax_evasion the congress authorized warrantless inspections because the prerequisite of a warrant could easily frustrate inspections and minimize their deterrent value the court determined that the irs fuel inspection program met the three criteria for a constitutional warrantless search that the united_states supreme court prescribed in burger v u s 482_us_691 the three criteria are a substantial government interest must inform the regulatory scheme pursuant to which the inspection is made the warrantless searches must be necessary to further the regulatory scheme and the statute’s inspection program must provide a constitutionally adequate substitute for a warrant in terms of the certainty and regularity of its application i hope this information is helpful to you in responding to your constituent if you have any questions please contact celia gabrysh identification_number at sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch
